Exhbit 99.4 October 24, 2007 DELIVERED VIA SEDAR Alberta Securities Commission British Columbia Securities Commission Saskatchewan Financial Services Commission The Manitoba Securities Commission Ontario Securities Commission Autorité des marchés financiers New Brunswick Securities Commission Nova Scotia Securities Commission Registrar of Securities, Prince Edward Island Securities Commission of Newfoundland and Labrador Dear Sirs: Re:Interim Financial Statements for Second Quarter ending June 30, 2007 Please be advised that we are re-filing the following: • Interim Financial Statements as at and for the period ended June 30, 2007. The Interim Financial Statements are being refiled as the result of the following amendments: • to include the US GAPP Reconciliation Note as Note 15 thereof. Yours truly, CANETIC RESOURCES INC., as administrator for CANETIC RESOURCES TRUST (signed "Brian D. Evans") Brian D. Evans Vice President, General Counsel & Secretary
